UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 Commission file number 0-18676 COMMERCIAL NATIONAL FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) PENNSYLVANIA 25-1623213 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) , LATROBE, PA 15650 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(724) 539-3501 Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $2 Par Value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes []No [ X ] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Exchange Act.Yes []No [ X ] Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes[ X ]No [] Indicate by checkmark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of the Form 10-K or any amendment to this Form 10-K. [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer []Non-accelerated Filer [] Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [ X ] The aggregate market value of registrant’s outstanding voting common stock held by non-affiliates on June 30, 2007, the last business day of the registrant’s most recently completed second fiscal quarter, was $43,103,276. Number of shares of common stock outstanding at March 1, 2008 DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant’s proxy statement relating to its 2008 annual meeting of shareholders to be held May 20, 2008 are incorporated by reference into Part III of this Form 10-K. In addition, portions of the registrant’s Annual Report to Shareholders for the fiscal year ended December 31, 2007 are incorporated by reference into Part II of this Form 10-K. Commercial National Financial Corporation Form 10-K INDEX PART I PAGE ITEM 1. Business 2 ITEM 1A Risk Factors 4 ITEM 1B Unresolved Staff Comments 4 ITEM 2. Properties 4 ITEM 3. Legal Proceedings 4 ITEM 4. Submission of Matters to a Vote of Security Holders 4 PART II ITEM 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 ITEM 6. Selected Financial Data 5 ITEM 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 5 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 5 ITEM 8. Financial Statements and Supplementary Data 5 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 5 ITEM 9A. Controls and Procedures 6 ITEM 9B. Other Information 6 PART III ITEM 10. Directors, Executive Officers of the Registrant and Corporate Governance 6 ITEM 11. Executive Compensation 7 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 7 ITEM 13. Certain Relationships and Related Transactions and Director Independence 7 ITEM 14. Principal Accountant Fees and Services 7 PART IV ITEM 15. Exhibits and Financial Statement Schedules 8 PART I Item 1.BUSINESS The Commercial National Financial Corporation (the “Corporation”) is a Pennsylvania corporation and is registered as a bank holding company under the Bank Holding Company Act of 1956 as amended.Through its subsidiary the Corporation is engaged in banking and trust operations. The Corporation is owner of 100% of the outstanding shares of common stock of Commercial Bank & Trust of PA (the “Bank”) formerly known as Commercial Bank of Pennsylvania.The Bank has been providing banking services since 1934. At the present time, two (2) banking offices are in operation in Latrobe, Pennsylvania, two (2) in Unity Township, Pennsylvania and one (1) each in Ligonier, West Newton, Greensburg, North Huntington and Hempfield Township, Pennsylvania. All of these offices are within the boundaries of Westmoreland County, Pennsylvania. In addition, the building that houses the Bank’s downtown Latrobe banking office is the location of the Corporation's and the Bank's executive and administrative offices.The institution's operations center is located at the Latrobe Plaza in downtown Latrobe. This operations center also houses an in-house data processing system. Each of the banking offices is equipped with a 24 hour a day automatic teller machine (ATM).Bank ATM units are also located on the campus of Saint Vincent College in Unity Township, the terminal of the Arnold Palmer Regional Airport, at the Latrobe Area Hospital, an in-store machine in the Norvelt Open Pantry and Latrobe 30 Shop-N- Save. A separate freestanding drive-up teller staffed banking facility is attached to the Lincoln Road office in downtown Latrobe. This facility also provides ATM service. The Bank offers the full range of banking services normally associated with a general commercial banking business. Services include extending credit, providing deposit services, marketing non-deposit investments and offering financial counseling. The ATM system described above is a part of the Cirrus, Honor, Plus and Star networks, which provides the Bank's customers access to an extensive regional and national network. The Bank also has implemented a comprehensive electronic Online Banking system. By using a personal computer with internet access, customers can access their Commercial Bank accounts, perform common banking tasks and pay bills 24 hours a day, seven days a week, 365 days a year. The Corporation currently has one inactive subsidiary, Commercial National Insurance Services. There are no current plans for this subsidiary. Competition All aspects of the Corporation’s business are highly competitive. The Corporation competes for deposits, loans and banking services with major financial institutions, several national and state banks, thrift institutions, credit unions, mortgage brokers, finance companies, insurance companies, investment companies and mutual funds. Customers are generally influenced by convenience of location, quality of service, price of services and availability of products. The Corporation believes that it effectively competes with other financial service providers within its market area. Supervision and Regulation Introduction The Corporation and the Bank are subject to extensive regulation by federal and state agencies.The primary focus of these regulations is for the protection of depositors, federal deposit insurance funds and the banking system, not for the protection of security holders.Set forth below is a brief description of certain laws which relate to the regulation of the Corporation and its subsidiaries.The description is not meant to be complete and is qualified by reference to applicable laws and regulations. Holding Company.The Corporation, as a bank holding company is subject to regulation by the Federal Reserve Board (FRB), the Securities and Exchange Commission, and the Federal Deposit Insurance Corporation (FDIC).The nature of the supervision extends to such areas as safety and soundness, truth-in-lending, truth-in-savings, rate restrictions, consumer protection, permissible loan and securities activities, merger and acquisition limitations, reserve requirements, dividend payments and regulations concerning activities by corporate officers and directors.No regulatory restrictions or actions are currently pending against the Corporation. Subsidiary BankThe Bank is subject to regulation and examination primarily by the FDIC and Pennsylvania Department of Banking (the “Department”). Capital Requirements Banks are required to be in compliance with the FRB’s risk-based capital standards. These standards require that (1) at least 50% of total capital must be “Tier 1 capital”. This consists primarily of common and certain other “core” equity capital; (2) assets and off-balance sheet items must be weighted according to risk; (3) the total capital to risk-weighted asset ratio must be at least 8%; and (4) a minimum 4% leverage ratio of Tier 1 capital to average assets must be maintained. The Department requires state chartered banks to maintain a 6% leverage capital and 10% risk based capital, defined substantially the same as the federal regulations. The Bank is subject to almost identical capital requirements adopted by the FDIC. Effects of Governmental Policies In addition to regulatory requirements, the Corporation and its subsidiary Bank are affected by the national economy and the influence on that economy exerted by governmental bodies through monetary and fiscal policies and their efforts to implement such policies.In particular, the impact of the open market operations on interest rates, the establishment of reserve requirements and the setting of the discount rate will continue to affect business volumes and earnings. The exact nature or the full extent of this impact is almost impossible to predict; however, management continues to monitor these activities on a regular basis and seeks to modify its policies and procedures accordingly. Employees As of December 31, 2007, the Corporation employed 107 people in full- and part-time positions. Approximately 53 employees are represented by the United Auto Workers, Local 1799.In 2004, the Corporation and bargaining unit employees entered into a five-year labor agreement that will expire in February Executive Officers of the Corporation The following table shows the names and ages of the current executive officers and the present and previous positions held by them for at least the past five years. Name Age Present and Previous Positions Gregg E. Hunter 49 Vice chairman, president and chief executive officer (February 2004 - present), Vice chairman and chief financial officer (December 1995 to January 2004) Thomas D. Watters, CPA 46 Senior vice president and chief financial officer (July 2005- present),Chief Auditor(January 1998-July 2005) Wendy S. Schmucker 39 Secretary/treasurer and senior vice president, division manager corporate administration (February 2004 – present) Secretary/treasurer and vice president, manager corporate administration (November 1997 to January 2004) Susan R. Skoloda 33 Vice president, corporate controls and community relations officer (March 2004 to present); assistant vice president (April 2001 to February 2004); assistant secretary/treasurer (April 1998 to present) Item 1A.RISK FACTORS Not Applicable Item 1B.UNRESOLVED STAFF COMMENTS None Item 2.PROPERTIES All of the Corporation’s facilities are owned with the exception of the Lincoln Road banking office and adjacent drive-up facility and the Norwin Hills banking office. All of the properties are used in their entirety for banking purposes.
